Exhibit 10.1


SeaSpine Holdings Corporation
Shares of Common Stock
(par value $0.01 per share)
Controlled Equity OfferingSM 
Sales Agreement
March 1, 2019
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022


Ladies and Gentlemen:
SeaSpine Holdings Corporation, a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:
1.Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Agent, shares of common stock (the
“Placement Shares”) of the Company, par value $0.01 per share (the “Common
Stock”); provided, however, that in no event shall the Company issue or sell
through the Agent such number or dollar amount of Placement Shares that would
(a) exceed the number or dollar amount of shares of Common Stock registered on
the effective Registration Statement (as defined below) pursuant to which the
offering is being made, (b) exceed the number of authorized but unissued shares
of Common Stock (less shares of Common Stock issuable upon exercise, conversion
or exchange of any outstanding securities of the Company or otherwise reserved
from the Company’s authorized capital stock), (c) exceed the number or dollar
amount of shares of Common Stock permitted to be sold under Form S-3 (including
General Instruction I.B.6 thereof, if applicable) or (d) exceed the number or
dollar amount of shares of Common Stock for which the Company has filed a
Prospectus Supplement (as defined below) (the lesser of (a), (b), (c) and (d),
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the amount of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that the Agent
shall have no obligation in connection with such compliance. The offer and sale
of Placement Shares through the Agent will be effected pursuant to the
Registration Statement filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”) on August 24, 2016,
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement to issue Common Stock.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act



--------------------------------------------------------------------------------



Regulations”), with the Commission a registration statement on Form S-3 (File
No. 333-213089), including a base prospectus, relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”). The Company has prepared a prospectus or a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus or prospectus supplement relates to the
Placement Shares to be issued from time to time by the Company (the “Prospectus
Supplement”). The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included as part of such registration statement, as
supplemented, by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company. The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares. Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.” The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es) (as defined
below), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
system, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).
2.Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to by the parties) of the number of Placement
Shares to be issued, the time period during which sales are requested to be
made, any limitation on the number



--------------------------------------------------------------------------------



of Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1. The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time. The Placement Notice shall be
effective unless and until (i) the Agent declines to accept the terms contained
therein for any reason, in its sole discretion, (ii) the entire amount of the
Placement Shares thereunder have been sold, (iii) the Company suspends or
terminates the Placement Notice or (iv) this Agreement has been terminated under
the provisions of Section 12. The amount of any discount, commission or other
compensation to be paid by the Company to the Agent in connection with the sale
of the Placement Shares shall be calculated in accordance with the terms set
forth in Schedule 2. It is expressly acknowledged and agreed that neither the
Company nor the Agent will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Agent and the Agent does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.
3.Sale of Placement Shares by Agent. Subject to the provisions of Section 5(a),
the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Global Select Market (the “Exchange”), to sell the Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) of the Securities Act Regulations, including sales
made directly on or through the Exchange or any other existing trading market
for the Common Stock, in negotiated transactions at market prices prevailing at
the time of sale or at prices related to such prevailing market prices and/or
any other method permitted by law. “Trading Day” means any day on which Common
Stock is traded on the Exchange.
4.Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such Suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect,



--------------------------------------------------------------------------------



any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived.
Each of the parties agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule may be amended from time to time.
5.Sale and Delivery to the Agent; Settlement.
(a)Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Placement
Shares as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.
(b)Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares no later than the opening of the Trading Day immediately following the
Trading Day on which it has made sales of Placement Shares hereunder. The amount
of proceeds to be delivered to the Company on a Settlement Date against receipt
of the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Agent, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
Governmental Authority (as defined below) in respect of such sales.
(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Agent’s or its designee’s account (provided
the Agent shall have given the Company written notice of such designee at least
one Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian system or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the Agent will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 10(a) hereto, it will (i) hold the Agent
harmless against any loss, claim, damage, or expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent any



--------------------------------------------------------------------------------



commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.
(d)Denominations; Registration. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one full Business Day (as defined below) before the
Settlement Date. The certificates for the Placement Shares, if any, will be made
available by the Company for examination and packaging by the Agent in The City
of New York not later than noon (New York time) on the Business Day prior to the
Settlement Date.
(e)Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount and (B) the amount authorized from time to time to be issued and
sold under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Agent in writing. Under no circumstances shall the Company cause or request the
offer or sale of any Placement Shares pursuant to this Agreement at a price
lower than the minimum price authorized from time to time by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee. Further, under no circumstances shall the Company cause or permit the
aggregate offering amount of Placement Shares sold pursuant to this Agreement to
exceed the Maximum Amount.
6.Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below) unless such representation, warranty
or agreement specifies a different time:
(a)The Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instructions I.A and I.B) under the Securities Act. The
Registration Statement has been or will be filed with the Commission and will be
declared effective by the Commission under the Securities Act prior to the
issuance of any Placement Notices by the Company. The Prospectus Supplement will
name the Agent as the agent in the section entitled “Plan of Distribution.” The
Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its counsel.
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus
and any Issuer Free Writing Prospectus to which the Agent has consented. The
Common Stock is registered pursuant to Section 12(b) of



--------------------------------------------------------------------------------



the Exchange Act and is currently listed on the Exchange under the trading
symbol “SPNE.” The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act, delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.
(b)The Registration Statement, when it became or becomes effective, and the
Prospectus, and any amendment or supplement thereto, on the date of such
Prospectus or amendment or supplement, conformed and will conform in all
material respects with the requirements of the Securities Act. At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act. The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendment and supplement thereto,
on the date thereof and at each Applicable Time, did not or will not include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The documents incorporated by reference in the
Prospectus or any Prospectus Supplement did not, and any further documents filed
and incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading. The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by Agent specifically for use in the preparation
thereof.
(c)The Company is not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under Securities Act with respect to the offering of the Placement
Shares contemplated by the Registration Statement.
(d)The Incorporated Documents, at the respective times when they became or
hereafter become effective or at the respective times they were or hereafter are
filed with the Commission, complied and will comply in all material respects
with the requirements of the Securities Act, the Securities Act Regulations, the
Exchange Act and the Exchange Act Regulations, as applicable.
(e)As of the date hereof, the Company is an “emerging growth company,” as
defined in Section 2(a) of the Securities Act.
(f)The historical financial statements (including the related notes and
supporting schedules) to be included or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and present fairly, in all material
respects, the financial condition, results of operations and cash flows of the
entities purported to be shown thereby at the dates and for the periods
indicated and have been prepared in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved. All disclosures contained in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply



--------------------------------------------------------------------------------



with Regulation G of the Exchange Act and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable. There are no financial statements
(historical or pro forma) that are required to be included in the Registration
Statement, the Prospectus or Issuer Free Writing Prospectuses, if any, that are
not so included as required. The interactive data in eXtensible Business
Reporting Language (“XBRL”) included or incorporated by reference in the
Registration Statement and the Prospectus fairly present the information called
for in all material respects and have been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.
(g)There are no transactions, arrangements and other relationships between
and/or among the Company, and/or, to the knowledge of the Company, any of its
affiliates and any unconsolidated entity, including, but not limited to, any
structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that could reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off-Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos. 33-8056; 34-45321;
FR-61), and are required to be described in the Prospectus or the Issuer Free
Writing Prospectuses, if any, which have not been described as required.
(h)RSM US LLP (“RSM US”), who have certified certain financial statements of the
Company and its consolidated subsidiaries, whose report appears in or is
incorporated by reference into the Registration Statement and the Prospectus,
are independent public accountants as required by the Securities Act and the
Securities Act Regulations and the Public Company Accounting Oversight Board
(“PCAOB”).
(i)The Company has been duly organized, is validly existing and in good standing
(where such concept is applicable) as a corporation or other business entity
under the laws of its jurisdiction of organization and is duly qualified to do
business and in good standing as a foreign corporation or other business entity
in each jurisdiction in which its ownership or lease of property or the conduct
of its businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, shareholders’ equity, properties, business or
prospects of the Company and its subsidiaries taken as a whole, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”). The Company has all power and authority necessary
to own or hold its properties and to conduct the businesses in which it is
engaged. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21.1 to the Company’s most recent Annual Report on Form 10-K except for
subsidiaries that in the aggregate would not constitute a “significant
subsidiary” (as defined in Rule 405 under the Securities Act). None of the
subsidiaries of the Company is a “significant subsidiary” (as defined in Rule
405 under the Securities Act).
(j)The Company has an authorized capitalization as set forth in each of the
Registration Statement and the Prospectus and all of the issued shares of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable, conform in all material respects to the description thereof
contained in the Registration Statement and the Prospectus and were not issued
in violation of any preemptive right, resale right, right of first refusal or
similar right. All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, conform in all material respects
to the description thereof contained in the Registration Statement and the
Prospectus. All



--------------------------------------------------------------------------------



of the issued shares of capital stock or other ownership interest of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
for such liens, encumbrances, equities or claims as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(k)The Placement Shares, when issued and delivered pursuant to the terms
approved by the board of directors of the Company or a duly authorized committee
thereof, or a duly authorized executive committee, against payment therefor as
provided herein, will be duly and validly authorized and issued, fully paid and
non-assessable, will conform in all material respects to the description thereof
contained in the Registration Statement and the Prospectus, will be issued in
compliance with federal and state securities laws and will be free of statutory
and contractual preemptive rights, rights of first refusal and similar rights.
(l)All grants and issuances of the Company’s Common Stock to its or its
subsidiaries’ employees were made pursuant to the stock-based compensation plans
of the Company and its subsidiaries.
(m)The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company and is a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.
(n)The issue and sale of the Placement Shares, the execution, delivery and
performance of this Agreement by the Company, the consummation of the
transactions contemplated hereby and the application of the proceeds from the
sale of the Placement Shares as described under “Use of Proceeds” in the
Registration Statement and the Prospectus will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject; (ii) result in any violation of
the provisions of the articles of association, charter or bylaws (or similar
organizational documents) of the Company or any of its subsidiaries; or (iii)
result in any violation of any statute or any judgment, order, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets,
except, with respect to clauses (i) and (iii), for such conflicts, breaches,
violations, liens, charges, encumbrances or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(o)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or assets
is required for the issue and sale of the Placement Shares, the execution,
delivery and performance of this Agreement by the Company, the consummation of
the transactions contemplated hereby, the application of the proceeds from the
sale of the Placement Shares as described under “Use of Proceeds” in the
Registration Statement and the Prospectus, except for (i) the registration of
the Placement Shares under the Securities Act; (ii) such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may



--------------------------------------------------------------------------------



be required under the Exchange Act, and applicable state or foreign securities
laws and/or the bylaws and rules of the Financial Industry Regulatory Authority
(“FINRA”) in connection with the sale of the Placement Shares by the Agent;
(iii) the inclusion of the Placement Shares on the Nasdaq Global Select Market
and (iv) such consents, approvals, authorizations, orders, filings,
registrations or qualifications, which, if not obtained, would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(p)The Company and each of its subsidiaries maintain internal accounting
controls designed to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with GAAP and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences and (v) the interactive data in XBRL included or incorporated by
reference in the Registration Statement and the Prospectus fairly present the
information called for in all material respects and are prepared in accordance
with the Commission’s rules and guidelines applicable thereto. Except as
disclosed in the Registration Statement and the Prospectus, as of the date of
the most recent balance sheet of the Company and its consolidated subsidiaries
audited by RSM US, there were no material weaknesses in the Company’s internal
controls.
(q)(i) The Company and each of its subsidiaries maintain disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Company and its subsidiaries in the
reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Company and its subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made,
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.
(r)Since the date of the latest audited financial statements to be included or
incorporated by reference in the Registration Statement and the Prospectus,
except as disclosed in the Registration Statement and the Prospectus, (i) the
Company has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries; and (ii) there have been
no significant changes in internal controls or in other factors that could
significantly adversely affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.
(s)The section entitled “Critical Accounting Policies and the Use of Estimates”
incorporated by reference in the Registration Statement and the Prospectus
accurately describes in all material respects (i) the accounting policies that
the Company believes are the most important



--------------------------------------------------------------------------------



in the portrayal of the Company’s financial condition and results of operations
and that require management’s most difficult, subjective or complex judgments
(“Critical Accounting Policies”); (ii) the judgments and uncertainties affecting
the application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.
(t)There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith that are
applicable to the Company or its directors or officers in their capacities as
directors or officers of the Company.
(u)Except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, since the date of the latest audited financial
statements included in Registration Statement and the Prospectus, and, except as
disclosed in the Registration Statement and the Prospectus, neither the Company
nor any of its subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (ii) issued or granted any securities (other than pursuant to
employee benefit plans, qualified stock option plans or other equity
compensation plans or arrangements existing on the date hereof and disclosed in
the Registration Statement and the Prospectus), (iii) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (iv) entered
into any material transaction not in the ordinary course of business, or (v)
declared or paid any dividend on its share capital, and, since such date, there
has not been any change in the share capital, long-term debt, net current assets
or short-term debt of the Company or any of its subsidiaries or any adverse
change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
shareholders’ equity, properties, management, business or prospects of the
Company and its subsidiaries taken as a whole.
(v)The Company and each of its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, that are material to the business of the Company, in
each case free and clear of all liens, encumbrances and defects, except such
liens, encumbrances and defects as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries. All assets held under
lease by the Company and its subsidiaries, that are material to the business of
the Company, are held by them under valid, subsisting and enforceable leases,
with such exceptions as do not materially interfere with the use made and
proposed to be made of such assets by the Company and its subsidiaries.
(w)The Company and, to the Company’s knowledge, its directors, officers,
employees, and agents (while acting in such capacity) are, and at all times
prior hereto have been, in compliance with, all health care laws and regulations
applicable to the Company or any of its product candidates or activities,
including development and testing of pharmaceutical products, kickbacks,
recordkeeping, documentation requirements, the hiring of employees (to the
extent governed by Health Care Laws (as defined below)), quality, safety,
privacy, security, licensure, accreditation or any other aspect of developing
and testing health care or pharmaceutical products (collectively, “Health Care
Laws”), except where such noncompliance would not, individually or in the
aggregate, have a Material Adverse Effect. The Company has not received any
written or oral



--------------------------------------------------------------------------------



notification, correspondence or any other written communication, including
notification of any pending or threatened claim, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority, including, without limitation, the United States Food and Drug
Administration (“FDA”), the Drug Enforcement Agency, the Centers for Medicare &
Medicaid Services, and the U.S. Department of Health and Human Services Office
of Inspector General, of potential or actual non-compliance by, or liability of,
the Company under any Health Care Laws. To the Company’s knowledge, there are no
facts or circumstances that would reasonably be expected to give rise to
liability of the Company under any Health Care Laws, except that would not
individually or in the aggregate have a Material Adverse Effect.
(x)Except as disclosed in the Registration Statement and the Prospectus, the
Company and its subsidiaries own, or have obtained valid and enforceable
licenses in writing for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, proprietary information
(including trade secrets) and other intellectual property described in the
Registration Statement and the Prospectus as being owned or licensed by them or
which that are necessary for the conduct of their respective businesses as
currently conducted or as currently proposed to be conducted (collectively,
“Intellectual Property”). Except as disclosed in the Registration Statement and
the Prospectus: (i) there are no third parties who have rights to any
Intellectual Property, except for customary reversionary rights of third-party
licensors with respect to Intellectual Property that is disclosed in the
Registration Statement and the Prospectus as licensed to the Company or one or
more of its subsidiaries; and (ii) there is no infringement by third parties of
any Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus, there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others: (A) challenging the Company’s
rights in or to any Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such action, suit, proceeding
or claim; (B) challenging the validity, enforceability or scope of any
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim; or (C)
asserting that the Company or any of its subsidiaries infringes or otherwise
violates, or would, upon the commercialization of any product or service
described in the Registration Statement and the Prospectus as under development,
infringe or violate, any patent, trademark, trade name, service name, copyright,
proprietary information (including any trade secret) or other proprietary rights
of others, and the Company is unaware of any facts which that would form a
reasonable basis for any such action, suit, proceeding or claim.
(y)The Company and its subsidiaries possess such valid and current certificates,
authorizations or permits required by state, federal or foreign regulatory
agencies or bodies to conduct their respective businesses as currently conducted
and as described in the Prospectus (“Permits”), except where the failure to so
possess would not, singly or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its subsidiaries is
in violation of, or in default under, any of the Permits or has received any
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit, except for
such violations or defaults that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any Permits which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in a Material Adverse Effect. The Company
has not received any written notice denying, revoking or modifying any “approved



--------------------------------------------------------------------------------



enterprise” or “benefited enterprise” or “preferred enterprise” status with
respect to any of the Company’s facilities or operations.
(z)To the Company’s knowledge, the manufacture of Company products by or on
behalf of the Company is being conducted in compliance in all material respects
with all Health Care Laws applicable to the Company or any of its products or
activities, including, without limitation, the FDA’s current good manufacturing
practice regulations at 21 C.F.R. Parts 210-211 for products sold in the United
States, and the respective counterparts thereof promulgated by governmental
authorities in countries outside the United States.
(aa)Except as disclosed in the Registration Statement and the Prospectus or as
would not reasonably be expected to have a Material Adverse Effect, during the
last three years, the Company has not had any product or Company owned
manufacturing site subject to a governmental authority (including FDA) shutdown
or import or export prohibition, nor received any FDA Form 483 or other
governmental authority notice of inspectional observations, “warning letters,”
“untitled letters,” requests to make changes to the Company products, processes
or operations, or similar correspondence or notice from the FDA or other
governmental authority alleging or asserting material noncompliance with any
applicable Health Care Laws. To the Company’s knowledge, neither the FDA nor any
other governmental authority has threatened such action.
(ab)Except as would not reasonably be expected to have a Material Adverse Effect
and except as disclosed in the Registration Statement and the Prospectus, (i)
there are no recalls, field notifications, field corrections, market withdrawals
or replacements, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notice of action relating to an alleged lack of safety,
efficacy, or regulatory compliance of the Company products (“Safety Notices”)
during the last three years and, (ii) such Safety Notices, if any, were resolved
or closed, and (iii) to the Company’s knowledge, there are no material
complaints with respect to the Company products that are currently unresolved.
There are no material Safety Notices, or, to the Company’s knowledge, material
product complaints with respect to the Company products, and to the Company’s
knowledge, there are no facts that would be reasonably likely to result in (i) a
material Safety Notice with respect to the Company products, (ii) a material
change in labeling of any of the Company’s products, or (iii) a termination or
suspension of marketing or testing of any of the Company’s products, except as
would not reasonably be expected to have a Material Adverse Effect.
(ac)The clinical and pre-clinical studies and tests conducted by the Company
and, to the knowledge of the Company, the clinical and pre-clinical studies
conducted on behalf of or sponsored by the Company, were, and if still pending,
are, being conducted in all material respects in accordance with all applicable
Health Care Laws and standard medical and scientific research procedures,
including, but not limited to, the Federal Food, Drug and Cosmetic Act and its
applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312.
Any descriptions of clinical, pre-clinical and other studies and tests,
including any related results and regulatory status, contained in the
Registration Statement and the Prospectus are accurate in all material respects.
Except as disclosed in the Registration Statement and the Prospectus, and to the
Company’s knowledge, there are no studies, tests or trials the result of which
reasonably call into question in any material respect the clinical trial results
described or referred to in the Registration Statement and the Prospectus. No
510(k) submission made by or on behalf of the Company with the FDA has been
terminated or suspended by the FDA, and neither the FDA nor any applicable
foreign regulatory agency has commenced, or, to the Company’s knowledge,
threatened to initiate, any action to place a clinical



--------------------------------------------------------------------------------



hold order on, or otherwise terminate, delay or suspend, any proposed or ongoing
clinical investigation conducted or proposed to be conducted by or on behalf of
the Company.
(ad)Except as disclosed in the Registration Statement and the Prospectus, the
Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any governmental authority.
(ae)Except as disclosed in the Registration Statement and the Prospectus, there
are no material legal or governmental proceedings pending to which the Company
or any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject that, if determined adversely
to the Company, would, in the aggregate, reasonably be expected to have a
Material Adverse Effect or would, in the aggregate, reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of the transactions contemplated hereby; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.
(af)There are no material contracts or other documents required to be described
in the Registration Statement or Prospectus or filed as exhibits to the
Registration Statement that are not described and filed as required. The
statements made in the Registration Statement and Prospectus, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents described and filed, constitute accurate summaries of the terms of
such contracts and documents in all material respects. Except as disclosed in
the Registration Statement and the Prospectus, neither the Company nor any of
its subsidiaries has knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.
(ag)Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and each of its subsidiaries maintain insurance from
nationally recognized, in the applicable country, insurers in such amounts and
covering such risks as is commercially reasonable in accordance with customary
practices for companies engaged in similar businesses and similar industries for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All material policies of insurance of the Company and its
subsidiaries are in full force and effect; the Company and each of its
subsidiaries are in compliance with the terms of such policies in all material
respects; and neither the Company nor any of its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.
(ah)No relationship, direct or indirect, exists between or among the Company, on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company, on the other hand, that is required to be described in the
Registration Statement or the Prospectus which is not so described.



--------------------------------------------------------------------------------



(ai)No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company, is imminent that
could reasonably be expected to have a Material Adverse Effect.
(aj)Except as disclosed in the Registration Statement and the Prospectus,
neither the Company nor any of its subsidiaries (i) is in violation of its
articles of association, charter or bylaws (or similar organizational
documents), (ii) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject, or (iii) is in violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(ak)Except as disclosed in the Registration Statement and the Prospectus, the
Company and each of its subsidiaries (i) are, and at all times during the last
three years have been, in compliance with all laws, regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) applicable to such
entity, which compliance includes, without limitation, obtaining, maintaining
and complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses, and (ii) have not
received written notice or otherwise have knowledge of any actual or alleged
violation of Environmental Laws, or of any actual or potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability, or other
obligation would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as described in the Registration Statement and
the Prospectus, (x) there are no proceedings that are pending, or to the
Company’s knowledge, threatened, against the Company or any of its subsidiaries
under Environmental Laws in which a governmental authority is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Company and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, including any pending or proposed Environmental Laws, or liabilities or
other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries, and (z) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to Environmental Laws.
(al)The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date hereof,
subject to permitted extensions, and have paid all taxes due, and no tax
deficiency has been determined adversely to the Company



--------------------------------------------------------------------------------



or any of its subsidiaries, nor does the Company have any knowledge of any tax
deficiencies that have been, or would reasonably be expected to be asserted
against the Company, that would, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(am)(i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance in all
material respects with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) with respect to each
Plan subject to Title IV of ERISA (A) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur
that would result in a material loss to the Company, (B) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(C) the fair market value of the assets under each Plan that is required to be
funded exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Company or any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, to the Company’s
knowledge, whether by action or by failure to act, which would cause the loss of
such qualification.
(an)The statistical and market-related data included in the Registration
Statement and the Prospectus and the consolidated financial statements of the
Company and its subsidiaries included or incorporated by reference in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable in all material respects.
(ao)Neither the Company nor any of its subsidiaries is, and after giving effect
to the offer and sale of the Placement Shares and the application of the
proceeds therefrom as described under “Use of Proceeds” in the Registration
Statement and the Prospectus, none of them will be, (i) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the Commission thereunder, or (ii) a “business
development company” (as defined in Section 2(a)(48) of the Investment Company
Act).
(ap)The statements set forth or incorporated by reference, as applicable, in
each of the Registration Statement and the Prospectus under the captions
“Description of Common Stock,” and in the Company’s most recent Annual Report on
Form 10-K under the caption “Legal Proceedings” and in the Company’s most recent
definitive proxy statement under the caption “Certain Relationships and Related
Transactions,” insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are accurate summaries in all material
respects.
(aq)Except as disclosed in the Registration Statement and the Prospectus, there
are no contracts, agreements or understandings between the Company and any
person granting such



--------------------------------------------------------------------------------



person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company owned or to be
owned by such person. There are no contracts, agreements or understandings to
require the Company to include any such securities in the securities proposed to
be offered pursuant to this Agreement.
(ar)Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Placement Shares.
(as)The Company has not sold or issued any securities that would be integrated
with the offering of the Placement Shares contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.
(at)The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Placement Shares.
(au)The Company has not distributed and, prior to each Applicable Time, will not
distribute any offering material in connection with the offering and sale of the
Placement Shares other than the Prospectus and any Permitted Free Writing
Prospectus to which the Agent has consented.
(av)Neither the Company nor any of its subsidiaries is in violation of or has
received written notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which could reasonably be expected to have a Material
Adverse Effect.
(aw)Neither the Company nor any of its subsidiaries or affiliates, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
the Organization for Economic Co-operation and Development Convention on Bribery
of Foreign Public Officials in International Business Transactions, and the
rules and regulations thereunder and any other similar foreign or domestic law
or regulation; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company has instituted and maintains
policies and procedures designed to ensure continued compliance with the laws
and regulations referenced in clause (iii) of this paragraph.
(ax)The operations of the Company and its subsidiaries are and have been
conducted at all times during the last three years in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority



--------------------------------------------------------------------------------



or body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.
(ay)Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
(az)Subject to the qualifications and assumptions set forth in the Registration
Statement, the Company is not, and upon the sale of the Placement Shares
contemplated by this Agreement does not expect to become, a “passive foreign
investment company” (as defined in Section 1297 of the Code, and the regulations
promulgated thereunder).
(ba)No stamp, issue, registration, documentary, transfer or other similar taxes
and duties, including interest and penalties, are payable on or in connection
with the issuance and sale of the Placement Shares by the Company or the
execution and delivery of this Agreement.
(bb)Neither the Company nor any of its properties or assets has any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment to prior judgment, attachment in aid of execution
or otherwise) under the laws of any jurisdiction in which it is organized,
headquartered or doing business.
(bc)Except as may be included or incorporated by reference in the Registration
Statement and the Prospectus, (x) to the Company’s knowledge, there has been no
material security breach or other material compromise of or relating to any of
the Company’s information technology and computer systems, networks, hardware,
software, data (including the data of their respective customers, employees,
suppliers, vendors and any third party data maintained by or on behalf of them),
equipment or technology (collectively, “IT Systems and Data”) and (y) the
Company has not been notified of, and have no knowledge of any event or
condition that would reasonably be expected to result in, any material security
breach or other material compromise to their IT Systems and Data; (ii) the
Company is presently in compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification, except as would not, in the case of this
clause (ii), individually or in the aggregate, result in a Material Adverse
Effect; and (iii) the Company has implemented commercially reasonable backup and
disaster recovery technology consistent with industry standards and practices.
(bd)The Company has not relied upon the Agent or its counsel for any legal, tax
or accounting advice in connection with the offering and sale of the Placement
Shares.
Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company (and not by
such officer in his or her personal capacity), as applicable, to the Agent as to
the matters set forth therein.
7.Covenants of the Company. The Company covenants and agrees with Agent that:



--------------------------------------------------------------------------------



(a)Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), (i) the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus, other than documents incorporated by reference, has been filed and
of any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Agent’s reasonable opinion based on advice of counsel,
may be necessary or advisable in connection with the distribution of the
Placement Shares by the Agent (provided, however, that the failure of the Agent
to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares unless a copy thereof
has been submitted to the Agent within a reasonable period of time before the
filing and the Agent has not objected thereto (provided, however, that the
failure of the Agent to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agent shall have with respect to the
failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).
(b)Notice of Commission Stop Orders. The Company will advise the Agent, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for



--------------------------------------------------------------------------------



additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.
(c)Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If the Company
has omitted any information from the Registration Statement pursuant to Rule
430B under the Securities Act, it will use its best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430B and to notify the Agent promptly of all such filings. If during
such period any event occurs as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay any such
amendment or supplement if, in the reasonable judgment of the Company, it is in
the best interests of the Company to do so.
(d)Listing of Placement Shares. Prior to the date of the first Placement Notice,
the Company will use its reasonable best efforts to cause the Placement Shares
to be listed on the Exchange.
(e)Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including the Incorporated Documents), in each case as
soon as reasonably practicable and in such quantities as the Agent may from time
to time reasonably request and, at the Agent’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of the Placement
Shares may be made; provided, however, that the Company shall not be required to
furnish any document (other than the Prospectus) to the Agent to the extent such
document is available on EDGAR.
(f)Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.
(g)Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”
(h)Notice of Other Sales. Without the prior written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell



--------------------------------------------------------------------------------



or otherwise dispose of any Common Stock (other than the Placement Shares
offered pursuant to this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire,
Common Stock during the period beginning on the fifth (5th) Trading Day
immediately prior to the date on which any Placement Notice is delivered to the
Agent hereunder and ending on the fifth (5th) Trading Day immediately following
the final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice (or, if the Placement Notice has been terminated or suspended
prior to the sale of all Placement Shares covered by a Placement Notice, the
date of such suspension or termination); and will not directly or indirectly in
any other “at the market” or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the later of the
termination of this Agreement and the sixtieth (60th) day immediately following
the final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice; provided, however, that such restrictions will not be required
in connection with the Company’s issuance or sale of (i) Common Stock, options
to purchase Common Stock, other equity awards to acquire Common Stock or Common
Stock issuable upon the exercise or vesting of options or other equity awards,
pursuant to any employee or director stock option or benefits plan, employee
stock purchase plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent, (iii) Common Stock or securities convertible into or exchangeable
for shares of Common Stock as consideration for mergers, acquisitions, other
business combinations or strategic alliances occurring after the date of this
Agreement which are not issued for capital raising purposes, and (iv) Common
Stock or securities convertible into or exchangeable for shares of Common Stock
(A) in connection with strategic transactions, including (1) joint ventures,
manufacturing, marketing, sponsored research, collaboration, license or
distribution arrangements or (2) technology transfer or development arrangements
and/or (B) to suppliers or third party service providers in connection with the
provision of goods or services, in each case of this clause (iv) which are not
issued primarily for capital raising purposes.
(i)Change of Circumstances. The Company will, at any time during the pendency of
a Placement Notice, advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.
(j)Due Diligence Cooperation. The Company will cooperate with any reasonable due
diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.
(k)Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act, which prospectus supplement
will set forth, within the relevant period, the amount of Placement



--------------------------------------------------------------------------------



Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.
(l)Representation Dates; Certificate. (1) Prior to the date of the first
Placement Notice and (2) each time during the term of this Agreement that a
Placement Notice is outstanding the Company:
(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);
the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate dated the Representation Date, in the form
attached hereto as Schedule 7(l), modified, as necessary, to relate to the
Registration Statement and the Prospectus as amended or supplemented. The
requirement to provide a certificate under this Section 7(l) shall be waived
without any action on the part of the Agent or the Company for any
Representation Date occurring at a time a Suspension is in effect, which waiver
shall continue until the earlier to occur of the date the Company delivers
instructions for the sale of Placement Shares hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date. Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when a
Suspension was in effect and did not provide the Agent with a certificate under
this Section 7(l), then before the Company delivers the instructions for the
sale of Placement Shares or the Agent sells any Placement Shares pursuant to
such instructions, the Company shall provide the Agent with a certificate in the
form attached hereto as Schedule 7(l) dated as of the date that the instructions
for the sale of Placement Shares are issued.
(m)Legal Opinions. (1) Prior to the date of the first Placement Notice and (2)
within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 7(l) for
which no waiver



--------------------------------------------------------------------------------



is applicable and excluding the date of this Agreement, the Company shall cause
to be furnished to the Agent a written opinion and negative assurances letter of
DLA Piper LLP (US) (“Company Counsel”), or other counsel satisfactory to the
Agent, in form and substance satisfactory to the Agent and its counsel,
substantially similar to the forms previously provided to the Agent and its
counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Company shall
not be required to furnish to the Agent no more than one opinion and negative
assurances letter from Company Counsel hereunder per calendar quarter; provided,
further, that in lieu of such opinions for subsequent periodic filings under the
Exchange Act, counsel may furnish the Agent with a letter (a “Reliance Letter”)
to the effect that the Agent may rely on a prior opinion delivered under this
Section 7(m) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of the Reliance Letter).
(n)Comfort Letter. (1) Prior to the date of the first Placement Notice and (2)
within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 7(l) for
which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause its independent registered public accounting firm to furnish
the Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event, including the restatement of
the Company’s financial statements. The Comfort Letter from the Company’s
independent registered public accounting firm shall be in a form and substance
satisfactory to the Agent, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
(o)Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or might reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of Common Stock in
violation of the Exchange Act, the Securities Act or the Securities Act
Regulations or (ii) sell, bid for, or purchase Common Stock in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than the Agent.
(p)Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor any of its subsidiaries will be
or become, at any time prior to the termination of this Agreement, required to
register as an “investment company,” as such term is defined in the Investment
Company Act.
(q)No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in its capacity as such)



--------------------------------------------------------------------------------



will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.
(r)Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Placement Shares (but in no event for less than one
year from the date of this Agreement); provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject. In
each jurisdiction in which the Placement Shares have been so qualified or
exempt, the Company will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification or exemption, as
the case may be, in effect for so long as required for the distribution of the
Placement Shares (but in no event for less than one year from the date of this
Agreement).
(s)Sarbanes-Oxley Act. The Company and its subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company and its subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or its subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.
(t)Secretary’s Certificate; Further Documentation. Prior to the date of the
first Placement Notice, the Company shall deliver to the Agent a certificate of
the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Amended and Restated
Certificate of Incorporation of the Company, (ii) the Amended



--------------------------------------------------------------------------------



and Restated Bylaws of the Company, (iii) the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the issuance of the Placement Shares and (iv) the incumbency
of the officers duly authorized to execute this Agreement and the other
documents contemplated by this Agreement. Within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall have furnished to the
Agent such further information, certificates and documents as the Agent may
reasonably request.
(u)Emerging Growth Company Status. The Company will promptly notify the Agent if
the Company ceases to be an Emerging Growth Company at any time during the term
of this Agreement.
8.Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be reasonably
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and expenses of the Agent including but
not limited to the fees and expenses of the counsel to the Agent, payable upon
the execution of this Agreement, in an amount not to exceed $50,000, (vi) the
qualification or exemption of the Placement Shares under state securities laws
in accordance with the provisions of Section 7(r) hereof, including filing fees,
but excluding fees of the Agent’s counsel, (vii) the printing and delivery to
the Agent of copies of any Permitted Free Writing Prospectus (as defined below)
and the Prospectus and any amendments or supplements thereto in such number as
the Agent shall deem necessary, (viii) the preparation, printing and delivery to
the Agent of copies of the blue sky survey, (ix) the fees and expenses of the
transfer agent and registrar for the Common Stock, (x) the filing and other fees
incident to any review by FINRA of the terms of the sale of the Placement Shares
including the fees of the Agent’s counsel (subject to the cap, set forth in
clause (v) above), and (xi) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Exchange.
9.Conditions to the Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:
(a)Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.



--------------------------------------------------------------------------------



(b)No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state Governmental Authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state Governmental Authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and so that, in the case of the Prospectus, it will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(c)No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
(d)Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect or any development that would cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of the Agent (without relieving the Company of any obligation or liability it
may otherwise have), is so material as to make it impracticable or inadvisable
to proceed with the offering of the Placement Shares on the terms and in the
manner contemplated in the Prospectus.
(e)Legal Opinions. The Agent shall have received the opinion and negative
assurance letter of Company Counsel required to be delivered pursuant to Section
7(m) on or before the date on which such delivery of such opinions is required
pursuant to Section 7(m).
(f)Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).
(g)Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).
(h)No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.



--------------------------------------------------------------------------------



(i)Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, opinions, certificates, letters and
other documents as the Agent may reasonably request. All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof.
(j)Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
(k)Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.
(l)FINRA. If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.
(m)No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).
10.Indemnification and Contribution.
(a)Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its affiliates and their respective partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
or any affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:
(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and
(iii)against any and all expense whatsoever, as incurred (including the fees and
disbursements of counsel), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or any claim whatsoever based
upon any such untrue statement or



--------------------------------------------------------------------------------



omission, or any such alleged untrue statement or omission (whether or not a
party), to the extent that any such expense is not paid under (i) or (ii) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).
(b)Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto), the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein. The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the Prospectus
(the “Agent Information”).
(c)Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any other
legal expenses except as provided below and except for the reasonable and
documented costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from



--------------------------------------------------------------------------------



or in addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action or counsel reasonably
satisfactory to the indemnified party, in each case, within a reasonable time
after receiving notice of the commencement of the action; in each of which cases
the reasonable and documented fees, disbursements and other charges of counsel
will be at the expense of the indemnifying party or parties. It is understood
that the indemnifying party or parties shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable and documented fees, disbursements and other charges of more than one
separate firm (plus local counsel) admitted to practice in such jurisdiction at
any one time for all such indemnified party or parties. All such fees,
disbursements and other charges will be reimbursed by the indemnifying party
promptly as they are incurred. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party (which consent shall not be unreasonably conditioned, withheld
or delayed), settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an express
and unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such litigation, investigation, proceeding or claim and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.
(d)Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable and documented fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated by Section 10(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
(e)Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand. The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent from the sale of Placement Shares on behalf
of the Company. If, but only if, the allocation provided by the foregoing
sentence is not



--------------------------------------------------------------------------------



permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and the Agent, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agent, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agent agree that it would not be just and equitable if contributions
pursuant to this Section 10(e) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 10(e) shall be deemed to
include, for the purpose of this Section 10(e), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
10(c) hereof. Notwithstanding the foregoing provisions of this Section 10(e),
the Agent shall not be required to contribute any amount in excess of the
commissions received by it under this Agreement and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(e),
any person who controls a party to this Agreement within the meaning of the
Securities Act, any affiliates of the Agent and any officers, directors,
partners, employees or agents of the Agent or any of its affiliates, will have
the same rights to contribution as that party, and each director of the Company
and each officer of the Company who signed the Registration Statement will have
the same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 10(e), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 10(e)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 10(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 10(c) hereof.
11.Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.
12.Termination.
(a)The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement



--------------------------------------------------------------------------------



or since the date as of which information is given in the Prospectus, any
change, or any development or event involving a prospective change, in the
condition, financial or otherwise, or in the business, properties, earnings,
results of operations or prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, which individually or in the aggregate, in the sole judgment of the
Agent is material and adverse and makes it impractical or inadvisable to market
the Placement Shares or to enforce contracts for the sale of the Placement
Shares, (2) if there has occurred any material adverse change in the financial
markets in the United States or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Agent,
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 8 (Payment of Expenses), Section 10 (Indemnification and
Contribution), Section 11 (Representations and Agreements to Survive Delivery),
Section 17 (Governing Law and Time; Waiver of Jury Trial) and Section 18
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination. If the Agent elects to terminate this
Agreement as provided in this Section 12(a), the Agent shall provide the
required notice as specified in Section 13 (Notices).
(b)The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.
(c)The Agent shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 8, Section
10, Section 11, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.
(d)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), or (c) above or otherwise by mutual agreement
of the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 10, Section 11,
Section 17 and Section 18 shall remain in full force and effect.
(e)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.



--------------------------------------------------------------------------------



13.Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention:    Capital Markets/Sameer Vasudev
Facsimile:    (212) 307-3730


and:


Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Attention:    Stephen Merkel
General Counsel
Facsimile:    (212) 829-4708


with a copy to:


Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention:    Michael E. Sullivan, Esq.
Facsimile:    (858) 523-5450
and if to the Company, shall be delivered to:
SeaSpine Holdings Corporation
5770 Armada Drive
Carlsbad, CA 92008
Attention:    General Counsel
Facsimile:
(760) 683-66314 (with such fax to be confirmed by telephone to (760) 216-5130)

with a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention:    Michael Kagnoff, Esq.
Facsimile:    (858) 677-1401
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile



--------------------------------------------------------------------------------



transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day or, if such day is not a Business Day, on the next
succeeding Business Day, (ii) by Electronic Notice as set forth in the next
paragraph, (iii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier or (iv) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.
14.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
parties referred to in Section 10 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent.
15.Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.
16.Entire Agreement; Amendment; Severability; Waiver. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise



--------------------------------------------------------------------------------



thereof preclude any other or further exercise thereof or the exercise of any
right, power, or privilege hereunder.
17.GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
18.CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.
20.Construction. The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority shall be deemed to refer to such law, statute, ordinance,
code, regulation, rule or other requirement of any Governmental Authority as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.
21.Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior written consent of the Agent, and the
Agent represents, warrants and agrees that, unless it obtains the prior written
consent of the Company, it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission. Any such free writing
prospectus consented to by the Agent or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing



--------------------------------------------------------------------------------



Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 21 hereto
are Permitted Free Writing Prospectuses.
22.Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a)the Agent is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;
(b)it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;
(c)neither the Agent nor its affiliates have provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;
(d)it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Agent and its affiliates have no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and
(e)it waives, to the fullest extent permitted by law, any claims it may have
against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Agent and its affiliates shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company.
23.Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:
“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.
“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission



--------------------------------------------------------------------------------



by the Company, (2) is a “road show” that is a “written communication” within
the meaning of Rule 433(d)(8)(i) whether or not required to be filed with the
Commission, or (3) is exempt from filing pursuant to Rule 433(d)(5)(i) because
it contains a description of the Placement Shares or of the offering that does
not reflect the final terms, in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g) under the Securities Act
Regulations.
“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.
[Signature Page Follows]
 







--------------------------------------------------------------------------------



If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.
Very truly yours,
SEASPINE HOLDINGS CORPORATION
 
By:
/s/ John Bostjancic
 
Name: John Bostjancic
 
Title: Chief Financial Officer



ACCEPTED as of the date first-above written:


CANTOR FITZGERALD & CO.
 
By:
/s/ Sage Kelly
 
Name: Sage Kelly
 
Title: Global Head of Investment Banking







 



--------------------------------------------------------------------------------







SCHEDULE 1


__________________________
Form of Placement Notice
__________________________


From:         SeaSpine Holdings Corporation
To:
Cantor Fitzgerald & Co.

Attention:
Sameer Vasudev, Controlled Equity Offering Group

Subject:     Placement Notice
Date:        [], 201[]
Ladies and Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between SeaSpine Holdings Corporation, a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated March [1], 2019, the
Company hereby requests that the Agent sell up to [] of the Company’s common
stock, par value $0.01 per share, at a minimum market price of $[] per share,
during the time period beginning [month, day, time] and ending [month, day,
time].








SeaSpine Holdings Corporation






[Name, Title]


Cc:    [other SeaSpine notice parties]


WEST\285427771.6





--------------------------------------------------------------------------------



SCHEDULE 2


__________________________
Compensation
__________________________


The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount up to 3.0% of the aggregate gross proceeds
from each sale of Placement Shares.




 





--------------------------------------------------------------------------------



SCHEDULE 3


__________________________
Notice Parties
__________________________


The Company
Keith Valentine (keith.valentine@seaspine.com)
John Bostjancic (jbostjan@seaspine.com)
Patrick Keran (patrick.keran@seaspine.com)
The Agent
Sameer Vasudev (svasudev@cantor.com)
Controlled Equity Offering Group (CFCEO@cantor.com)
 





--------------------------------------------------------------------------------



SCHEDULE 7(l)
Form of Representation Date Certificate Pursuant to Section 7(l)
The undersigned, the duly qualified and elected [], of SeaSpine Holdings
Corporation, a Delaware corporation (the “Company”), does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(l) of the Sales
Agreement, dated March [1], 2019 (the “Sales Agreement”), between the Company
and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned:
(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement are true and correct on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; provided, however, that such
representations and warranties also shall be qualified by the disclosure
included or incorporated by reference in the Registration Statement and
Prospectus; and
(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.


Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.


SEASPINE HOLDINGS CORPORATION
By:
Name:
Title:



Date: []







--------------------------------------------------------------------------------



Exhibit 21
Permitted Free Writing Prospectus
None.



